Citation Nr: 9914900	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  93-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for post 
operative residuals of stress fracture of the left tibia.

2. Entitlement to a rating greater than 10 percent for 
residuals of stress fracture of the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from October 1986 to July 
1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin regional office, which granted service connection 
for residuals of stress fractures of the left and right 
tibias, each evaluated as 10 percent disabling.  In September 
1990 it was learned that the veteran had moved to the 
geographic area served by the Denver, Colorado regional 
office and it was from that office the veteran's appeal was 
certified to the Board.  

This case was previously before the Board in January 1995 and 
June 1977 when it was remanded for further evidentiary 
development. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed. 

2.  Residuals of stress fracture of the left tibia are 
manifested by tenderness on palpation of the anterior aspect 
of the distal third of the tibia, leg pain with significant 
weightbearing, repetitive activities, with up to 50 percent 
reduction in function during flare-ups, and ankle range of 
motion of 10 degrees dorsiflexion to 30 degrees plantar 
flexion.

3.  Residuals of stress fracture of the right tibia are 
manifested by tenderness on palpation of the anterior aspect 
of the distal third of the tibia, leg pain with significant 
weightbearing, repetitive activities, with up to 50 percent 
reduction in function during flare-ups, and ankle range of 
motion of 10 degrees dorsiflexion to 30 degrees plantar 
flexion.


CONCLUSIONS OF LAW

1.  Residuals of stress fracture of the left tibia are not 
more than 10 percent disabling in accordance with the 
applicable schedular criteria. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59 and Part 4, Codes 5262, and 5271 (1998). 

2.  Residuals of stress fracture of the right tibia are not 
more than 10 percent disabling in accordance with the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59 and Part 4, Code 5262, and 5271 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well-
grounded; that is, the claims are plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  


Factual Background

Service medical records demonstrate the veteran was treated 
on multiple occasions for bilateral leg pain associated with 
running, which was assessed as shin splints or stress 
fractures.  He also sustained a severe left ankle sprain in 
January 1989, treated with casting.  A bone scan conducted in 
August 1988 revealed abnormal findings compatible with stress 
fracture of the metaphyseal regions of the tibias as well as 
the area compatible with a stress fracture of the left distal 
tibia.  The remainder of findings were compatible with marked 
stress reactions.  In June 1989, a medical evaluation board 
was convened.  The diagnoses were bilateral stress reactions 
to both legs, bilateral pes planus, symptomatic, and chronic 
left ankle pain, late effects of original sprain during 1989 
complicated by recurrent instability.  A physical evaluation 
board recommended separation due to physical disability.  

By a rating action in August 1989, service connection was 
granted for stress fracture of the left tibia, with left 
ankle pain, evaluated as 10 percent disabling, and stress 
fracture of the right ankle, evaluated as 10 percent 
disabling.  

VA outpatient treatment records dated in January 1990 show 
the veteran was seen for chronic pain in both legs and the 
left ankle, with recurrent left ankle swelling.  The examiner 
noted no left ankle sprain since November 1989.  The 
assessment was bilateral stress fracture tibia, and chronic 
left ankle pain secondary to recurrent sprain.  

On VA examination conducted in February 1990 the veteran 
complained of bilateral leg pain related to prolonged 
standing.  On objective examination the lower legs revealed 
areas of tenderness over the tibia beginning at the lower 
third on the right side, and just below the knee on the left 
side.  There was some reduction in range of motion of the 
foot and ankle on the left side.  X-rays of both ankles and 
both tibias and fibulas were normal.  The diagnoses included: 
1. History of stress fractures, bilateral, of the lower 
tibia, with residuals, and 2. history of dislocation, left 
ankle reduced.  

In May 1990 the veteran sprained his left ankle while playing 
basketball.  X-rays revealed no evidence of effusion, 
dislocation or fracture.  

The veteran testified at a personal hearing in May 1990 
arguing that his residuals of stress fractures were more 
disabling than reflected by the current 10 percent 
evaluations.  Since separation from service his work involved 
more standing which reportedly resulted in increased leg 
pain.  At the time of the hearing he was taking anti-
inflammatory medication 3 times a day.  In addition he noted 
areas of tenderness approximately 4 inches above each ankle.  
Left ankle range of motion was somewhat restricted, which the 
veteran attributed to his sprain in service.  He also 
experienced discomfort on moving his ankle all the way to the 
right.  

The veteran was seen in April 1991 with complaints of pain in 
both legs related to running, or at times just walking or 
sitting.  He exhibited full motion of the feet, knees and 
ankles.  There was instability with talar tilt of the left 
ankle and a 3 inch area of tenderness at the mid-tibia, 
bilaterally.  In May 1991 he was treated for swelling and 
severe pain, assessed as left ankle sprain.  X-rays revealed 
talar tilt.  The diagnosis was old rupture of lateral 
ligaments of the ankle, and possibly the subtalar joint.  
Lateral ligament reconstruction was recommended.  

The report of a veteran's examination conducted in July 1991 
shows the veteran reported left ankle instability with a 
history of sprain in service.  Instability of the left ankle 
was shown on physical examination and the right ankle seemed 
to be stable.  Range of motion of the ankles was 25 degrees 
dorsiflexion and 45 degrees plantar flexion, bilaterally.  
The diagnoses were 1. Tibia and ankle, left, history of 
stress fracture, tibia old and healed, with left ankle pain, 
instability, and no limitation of motion; 2. Tibia, right, 
history of stress fracture and no limitation of motion.

In November 1991 the veteran underwent surgical 
reconstruction of the left lateral ankle ligaments, with 
modified Brostom procedure.  When the veteran was seen in 
March 1992 the veteran had full left ankle flexion and 
extension.  There was mild swelling over the surgical scar, 
and no evidence of tenderness or instability.  The impression 
was recovering nicely, expect full recovery at 6 months post 
operative.  In May 1992 he noted that he had recently twisted 
his left ankle walking down hill.  Objective examination 
demonstrated full motion, with no swelling, mild tenderness 
of the lateral ligaments, and no instability.  The impression 
was no instability, (mild sprain, probably subtalar).  It was 
noted he had weaker peroneals on the left which were to be 
exercised.  

On VA examination conducted in September 1992 the veteran 
complained of bilateral leg pain on prolonged standing and 
walking.  He noted leg pain as a result of his jobs, 4 hours 
a day as a cashier, and additional hours as a carpet cleaner, 
which involved lifting and pulling a heavy machine.  He also 
reported that a bone scan conducted in March 1991 had shown 
no change from the prior study.  On physical examination 
there was no swelling, deformity, or tenderness in either 
lower extremity.  Range of motion in the ankles was 
20 degrees dorsiflexion to 45 degrees plantar flexion, 
bilaterally.  X-rays of the tibial shafts were normal, and 
post traumatic changes were noted in the left ankle.  The 
diagnoses were 1. History of stress fracture, left tibia, and 
status post reconstructive surgery, of the left ankle, 
November 1991, with residual of discomfort as described, well 
healed scar, post traumatic changes on bone scan, no 
limitation of motion; 2. History of stress fracture right 
tibia, with residual of discomfort as described, normal bone 
scan and x-ray, no limitation of motion; 3. The veteran is 
currently employed at two workplaces; as a cashier and carpet 
cleaner, both part-time jobs.  His cashier work involves a 
lot of standing and walking, pulling, pushing, and lifting.  
Although he is complaining of pain after these activities, he 
is able to do the job.  His absences from work were related 
mainly to the surgery and post surgery period.  There is no 
limitation of motion of the legs and no swelling or 
tenderness.  

The report of his October 1995 VA examination reflects the 
veteran's complaint of pain in the medial aspect of the left 
distal tibia, worse with significant weightbearing and 
repetitive activities.  Physical examination revealed mild to 
moderate tenderness along the medial border of the left 
tibia, with no instability, swelling, or deformity in the 
area.  Examination of the left ankle showed a well healed 
scar over the lateral aspect of the ankle.  No soft tissue 
swelling or bony tenderness was shown.  There was a trace 
anterior drawer with the ankle in relaxed plantar flexion, 
but no instability.  Left ankle range of motion was 
25 degrees dorsiflexion to 40  degrees plantar flexion.  X-
rays of the left tibia and left ankle were within normal 
limits.  The diagnoses included history of old stress 
fracture to the left tibia with mild pain in the distal 
medial aspect of the tibia.  The extent of disability was 
considered mild; and left ankle status post reconstruction of 
the lateral ligament complex for recurrent instability with 
good results, extent of disability considered minimal.  

On VA examination conducted in June 1998 there were no 
visible abnormalities of the left or right leg.  Tenderness 
was noted on palpation of the anterior aspect of the distal 
third of both tibia.  Additionally there was some tenderness 
in the area of a 7 centimeter transverse scar on the lateral 
aspect of the left ankle, just distal to the tip of the 
lateral malleolus.  Ankle range of motion was 10 degrees 
dorsiflexion to 30 degrees plantar flexion, bilaterally.  All 
ligaments were intact and taut on both sides.  X-rays of the 
left and right tibia were within normal limits, as were x-
rays and stress x-rays of both ankles.  The diagnoses 
included 1. bilateral chronic bone stress reaction, also 
called shin splints; 2. residuals of reconstruction of a 
lateral collateral ligament of the left ankle; and 3. left 
ankle normal examination, normal range of motion, and normal 
stress x-rays.  The examiner added his opinion that shin 
splints occur primarily in athletes and represent overuse 
phenomenon.  Some people are considered to be more prone to 
develop shin splints.  Intermittent flare-ups of this chronic 
condition were expected with increased activity, to include 
running, prolonged walking, etc.  During such flare-ups, pain 
was expected to limit functional activity up to 50 percent.  

Entitlement to Increased Evaluations for Postoperative 
Residuals of Stress Fracture of the Left Tibia and Residuals 
of Stress Fracture Right Tibia

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  A standard description of joint motion measurement 
is provided in 38 C.F.R. § 4.71, Plate II.  

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  The veteran's service-connected disabilities 
are currently evaluated by analogy to the provisions of 
Diagnostic Codes 5262, and 5271, pertaining to impairment of 
the tibia and fibula, and limitation of ankle motion, 
respectively.  

Under Code 5262 a 10 percent rating is for assignment for 
impairment of the tibia and fibula, when there is malunion 
with slight ankle disability.  A 20 percent evaluation is 
assigned under Code 5262 for malunion with moderate ankle 
disability and a 30 percent rating is provided where there is 
malunion with marked ankle disability.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 
40 percent evaluation under Code 5262.  

The current medical evidence indicates the residuals of 
bilateral stress fracture tenderness on palpation of the 
anterior aspect of the distal third of the tibia, leg pain 
with significant weightbearing, repetitive activities, with 
up to 50 percent reduction in function during flare-ups, and 
ankle range of motion of 10 degrees dorsiflexion to 
30 degrees plantar flexion.  All ligaments were intact and 
taut in both lower extremities.  There is no evidence of 
malunion or nonunion of the tibia and with all X-ray findings 
being normal.  Accordingly the Board concludes that even when 
full consideration is given to the application of those 
regulations requiring that the functional impact of pain be 
reflected in the disability evaluation, a higher than 
10 percent is not warranted under the provisions of Code 5262 
on the basis of tibial impairment.  

Under the provisions of Diagnostic Code 5271 a 10 percent 
evaluation is assigned where limitation of motion is 
moderate, and marked restriction of motion warrants a 
20 percent rating.  In this regard, no significant limitation 
of motion has been demonstrated.  On the last VA examination, 
the examiner characterized the motion of the ankles from 10 
degrees dorsiflexion to 30 degrees plantar flexion as being 
normal.  Even with the complaints of pain being factored in, 
motion loss would be not more than moderate which is already 
contemplated by the 10 percent rating now in effect for each 
leg.  Moreover, separate ratings for impairment and 
limitation of motion would not be in order, since the primary 
disabling symptom is pain on extended use.  To use pain as a 
basis for separate awards under two different diagnostic 
codes would violate the prohibition against pyramiding as set 
forth in 38 C.F.R. § 4.14.  

Finally, it is pointed out that since this appeal stems from 
the level of disability awarded following the initial grant 
of service connection, the Board has considered the propriety 
of "staged ratings" as mandated by the Court in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, there 
has been no significant difference in the level of disability 
throughout the years.  Accordingly, at no time does the 
evidence show entitlement to a rating higher than the 10 
percent schedular ratings assigned for each leg.  Findings on 
examinations have been essentially similar.  

The Board has considered the application of 38 C.F.R. § 4.3 
requiring the resolution of reasonable doubt in the veteran's 
favor.  However, the Board finds that the preponderance of 
the evidence is against assignment of a rating greater than 
10 percent for each leg; thus, there is no doubt to be 
resolved in favor of the veteran.


ORDER

A rating in excess of 10 percent rating for residuals of 
stress fracture of the left tibia is denied.

A rating in excess of 10 percent rating for residuals of 
stress fracture of the right tibia is denied.  



		
	C. W. Symanski 
	Member, Board of Veterans' Appeals

 

